                     Case 20-11177-KBO               Doc 327       Filed 07/02/20         Page 1 of 2




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

In re:                                                 Chapter 11

AKORN, INC., et al., 1                                 Case No. 20-11177 (KBO)

                          Debtors.                     (Jointly Administered)
                                                       Hearing Date: July 21, 2020 at 3:30 p.m. (prevailing ET)
                                                       Objection Deadline: July 15, 2020 at 4:00 p.m. (ET)

                                                       Re: Docket Nos. 312, 313 and 314


    NOTICE OF HEARING ON OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
                 PROFESSIONALS’ RETENTION APPLICATIONS

        PLEASE TAKE NOTICE that on July 2, 2020, the Official Committee of Unsecured
Creditors of Akorn, Inc., et al. (the “Committee”) filed the following applications with the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

              1.          Application of the Official Committee of Unsecured Creditors for an Order
                          Authorizing the Employment of Jenner & Block LLP as Its Counsel Effective as
                          of June 8, 2020 [Docket No. 312];

              2.          Application of the Official Committee of Unsecured Creditors for the Entry of an
                          Order Authorizing the Employment and Retention of Saul Ewing Arnstein &
                          Lehr LLP as Co-Counsel to the Official Committee of Unsecured Creditors,
                          Effective as of June 10, 2020 [Docket No. 313] and

              3.          Application of the Official Committee of Unsecured Creditors for Entry of Order
                          Authorizing the Retention and Employment of Huron Consulting Services LLC
                          as Its Financial Advisors Effective as of June 9, 2020 [Docket No. 314]

(collectively, the “Retention Applications”).

       PLEASE TAKE FURTHER NOTICE that objections, if any, to the entry of orders
approving the Retention Applications must be (a) in writing and served on or before July 15, 2020 at
4:00 p.m. (prevailing Eastern Time) (the “Objection Deadline”); (b) filed with the Clerk of the
1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
              Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
              Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-
              Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
              Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
              Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
              60045.



37166558.1   07/02/2020
                     Case 20-11177-KBO   Doc 327       Filed 07/02/20   Page 2 of 2




Bankruptcy Court, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801; and (c) served as to be
received on or before the Objection Deadline by the undersigned attorneys for the Committee.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s order granting the
Motion to Shorten Notice Period With Respect to the Official Committee of Unsecured Creditors’
Applications to Retain Professionals [Docket No. 319], a hearing on the Retention Applications shall
be held on July 21, 2020 at 3:30 p.m. (prevailing Eastern Time) before the Honorable Karen B
Owens, United States Bankruptcy Court for the District of Delaware, at 824 Market Street, 6th Floor,
Courtroom #3, Wilmington, DE 19801.

     IF NO OBJECTION OR RESPONSE TO THE RETENTION APPLICATIONS ARE
TIMELY FILED, SERVED AND RECEIVED IN ACCORDANCE WITH THIS NOTICE, THE
BANKRUPTCY COURT MAY GRANT THE RELIEF REQUESTED IN THE RETENTION
APPLICATIONS WITHOUT FURTHER NOTICE OR HEARING.

Dated: July 2, 2020                            SAUL EWING ARNSTEIN & LEHR LLP


                                               /s/ Mark Minuti
                                               Mark Minuti (DE Bar No. 2659)
                                               Lucian B. Murley (DE Bar No. 4892)
                                               1201 North Market Street, Suite 2300
                                               P.O. Box 1266
                                               Wilmington, DE 19899
                                               Telephone: (302) 421-6840
                                               Facsimile: (302) 421-5873
                                               mark.minuti@saul.com
                                               luke.murley@saul.com

                                                       -and-

                                               JENNER & BLOCK LLP
                                               Catherine L. Steege
                                               Landon S. Raiford
                                               William A. Williams
                                               353 North Clark Street
                                               Chicago, IL 60654-3456
                                               (312) 222-9350
                                               csteege@jenner.com
                                               lraiford@jenner.com
                                               wwilliams@jenner.com

                                               Proposed Counsel to the Official Committee of
                                               Unsecured Creditors



                                                   2
37166558.1   07/02/2020
